F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                                       PUBLISH
                                                                              MAR 11 1997
                     UNITED STATES COURT OF APPEALS
                                                                          PATRICK FISHER
                                                                                   Clerk
                                  TENTH CIRCUIT



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.
                                                            No. 96-5205
 JOE EARL RODGERS,

          Defendant-Appellant.


                    Appeal from the United States District Court
                                for the N.D. Okla.
                              (D.C. No. 91-CR-23-E)


Submitted on the briefs: *

Stephen C. Lewis, United States Attorney, and Catherine Depew Hart, Assistant
United States Attorney, Tulsa, OK, for Plaintiff-Appellee.

Joe Earl Rodgers, Pro Se.


Before BRORBY, EBEL and KELLY, Circuit Judges.


EBEL, Circuit Judge.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause therefore is ordered
submitted without oral argument.
      Appellant Joe Earl Rodgers (“Rodgers”) brought this action to set aside the

administrative forfeiture of $30,006.25 in United States currency, $1,951.00 in

United States Currency, a 1979 Corvette, a 1977 Corvette, and a 1984 Ford

Econoline van. Rodgers challenges the forfeiture on the ground that the United

States Drug Enforcement Administration (the “DEA”) did not provide him with

proper notice of the forfeiture proceedings. The district court denied Rodgers’s

pro se “Motion for Return of Property” and determined that the DEA’s attempts

to provide Rodgers with notice were reasonably calculated, under all the

circumstances, to apprise him of the pendency of the forfeiture proceedings. See

Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). We

disagree and REVERSE the district court’s order. 1



                                  BACKGROUND

      On February 16, 1991, local law enforcement officers in Oklahoma arrested

Rodgers under state law for certain drug offenses and seized, inter alia, vehicles,

currency, firearms, drug paraphernalia, knives, stereos, a surveillance camera, an

answering machine, a typewriter, and a cellular phone from two of Rodgers’


      1
         The district court granted appellant’s request to proceed in forma pauperis on
appeal. Appellant should note that because this appeal was filed after April 26, 1996,
the recently enacted Prison Litigation Reform Act of 1995 (“PLRA”) is applicable.
Thus, petitioner will be assessed for his filing fee in accordance with the partial
payment plan described in § 804(a) of PLRA. See PLRA § 804(a), 28 U.S.C.A.
§ 1915(b) (West Supp. 3 1996).

                                          -2-
residences. Rodgers made bond and was released by Tulsa police, but he failed to

appear at his trial date three days later. Rodgers remained a fugitive until August

17, 1991, when the United States Customs Service arrested him as he attempted to

re-enter the United States from Mexico.

      In the meantime, on March 8, 1991, federal law enforcement officers

attempted to serve Rodgers with an arrest warrant issued pursuant to a federal

indictment charging Rodgers with conspiracy to distribute cocaine. However,

because Rodgers was a fugitive, the U.S. Marshal was unable to arrest Rodgers.

Nonetheless, the federal authorities adopted for federal forfeiture many of the

items seized by local law enforcement. 2 These items included: (1) $30,006.25 in

United States currency; (2) $1,951.00 in United States currency; (3) a 1977

Chevrolet Corvette; (4) a 1979 Chevrolet Corvette; and (5) a 1984 Ford Econoline

van. 3 (D.Ct. Order, at 4-5).

      The DEA did not forfeit all of the adopted items in bulk. Instead, the DEA

forfeited each item separately, and it attempted to provide notice as to each

forfeiture separately. Before the forfeiture of each item, the DEA published once


      2
          When local authorities voluntarily deliver seized property to the DEA, the DEA
is said to “adopt” the property. 21 U.S.C. § 881 (1994 & Supp. 1996) grants the DEA
jurisdiction to forfeit adopted property. See United States v. Woodall, 12 F.3d 791, 794
n.2 (8th Cir. 1993).

      3
        The non-adopted items were forfeited by Pawnee and Tulsa County authorities
pursuant to Oklahoma forfeiture procedures. Those forfeitures are not before us.

                                          -3-
a week for three consecutive weeks a notice of seizure and of its intent to forfeit

Rodgers’s property in the USA Today, a newspaper of general circulation in the

judicial district in which the processing for forfeiture was brought. The DEA also

mailed to Rodgers a written notice of the seizure, as detailed below, together with

information on the applicable procedures Rodgers had to follow to claim an

interest in the property.

        DEA first mailed a seizure notice with regard to the $30,006.25 in United

States currency, and it mailed that notice to Joe Rodgers, 4923 S. Yorktown #38,

Tulsa, Oklahoma, by certified mail. The post office attempted to deliver that

notice on April 1, 1991 and again on April 6, 1991. These delivery attempts were

unsuccessful and the letter was returned to the DEA unclaimed on April 17, 1991.

The DEA administratively forfeited the $30,006.25 in United States currency on

May 10, 1991.

        The DEA next mailed a seizure notice with regard to the $1,951.00 in

United States currency. The DEA again mailed its notice to the Yorktown

address, and the post office attempted to deliver that notice on April 11, 1991 and

April 15, 1991. The notice was returned to the DEA unclaimed on April 26,

1991, and the DEA forfeited the $1,951.00 in United States currency on May 24,

1991.




                                         -4-
        The DEA also mailed seizure notices concerning the seized Corvettes to the

Yorktown address. The post office attempted to deliver those notice letters on

April 12, 1991 and April 17, 1991, but again each letter was returned to the DEA

unclaimed on April 28, 1991. The DEA forfeited the Corvettes on May 24, 1991.

        Some three weeks after the post office returned to the DEA as unclaimed

the notice letters concerning the first four items, the DEA mailed a seizure notice

concerning the 1984 Econoline van to the Yorktown address. Not surprisingly,

this notice also was returned unclaimed on June 1, 1991, after the post office

unsuccessfully attempted to deliver the notice on May 16, 1991 and May 21,

1991. In addition, DEA mailed a notice to Joe Rodgers, 6650 N. Trenton, on May

20, 1991, but this letter was returned with the advisement that Rodgers had moved

and left no forwarding address. The DEA forfeited the Econoline van on June 28,

1991.



                                   DISCUSSION

I.      Forfeiture Procedures Generally

        The DEA forfeited the seized items on the ground that they were used or

acquired as a result of a drug-related offense. See 21 U.S.C. § 881(a)(4) (1994)

(allowing forfeiture of vehicles) and 21 U.S.C. § 881(a)(6) (1994) (allowing

forfeiture of currency). Section 881 incorporates the forfeiture procedures


                                        -5-
provided in the Tariff Act of 1930, United States v. Woodall, 12 F.3d 791, 792

(8th Cir. 1993) (citing 21 U.S.C. § 881(d)), which require the government to

publish a notice of seizure and of its intent to forfeit seized property once a week

for three consecutive weeks in a newspaper of general circulation in the judicial

district in which the forfeiture proceedings is brought. 19 U.S.C. § 1607(a)

(1994); 21 C.F.R. § 1316.75(a) (1996). In addition, the government must provide

“[w]ritten notice of seizure together with information on the applicable

procedures . . . to each party who appears to have an interest in the seized

article.” 19 U.S.C. § 1607(a) (1994). Finally, the Constitution requires “notice

reasonably calculated, under all the circumstances, to apprise interested parties of

the pendency of the action and afford them an opportunity to present their

objections.” United States v. 51 Pieces of Real Property, Roswell, N.M., 17 F.3d

1306, 1316 (10th Cir. 1994) (quoting Mullane, 339 U.S. at 314)). After adequate

notice is given, and if no party files a claim asserting an interest in the property

within twenty days of publication, the DEA must declare the property forfeited.

United States v. Clark, 84 F.3d 378, 380 (10th Cir. 1996) (citing 19 U.S.C. § 1609

(1994); 21 C.F.R. § 1316.77(b)).

      Although Rodgers admits that he failed to file a claim asserting an interest

in the seized property, Rodgers alleges that the DEA’s attempts to provide him

with notice of its intent to forfeit failed to satisfy statutory and due process


                                          -6-
requirements; and, accordingly, the DEA administrative forfeiture should be

vacated. See Aero-Medical, Inc. v. United States, 23 F.3d 328, 331 (10th Cir.

1994).

         We have jurisdiction under 28 U.S.C. § 1331 to review whether DEA’s

administrative forfeiture satisfied statutory and due process requirements. Clark,

84 F.3d at 381. 4 Moreover, Rodgers’ status as a criminal fugitive during DEA’s

forfeiture proceedings does not “disentitle” him from the right to pursue civil

relief in this court. See Degen v. United States, 116 S.Ct. 1777, 1780-83 (1996)

(holding that a court in a civil forfeiture suit is not allowed to enter judgment

against a claimant merely because he is a fugitive from a related criminal

prosecution). 5

         We review the district court’s determination that the government employed

means reasonably calculated to provide the claimant with actual notice for clear

error. Clark, 84 F.3d at 381 (citing 51 Pieces of Real Property, 17 F.3d at 1316.).




         Although Rodgers brought his motion under Fed. R. Crim. P. 41(e), we have
         4

held that “‘[w]here criminal proceedings against the movant have already been
completed, a district court should treat a Rule 41(e) motion as a civil complaint [under
28 U.S.C. § 1331].’” Clark, 84 F.3d at 381 (quoting Onwubiko v. United States, 969
F.2d 1392, 1397 (2d Cir. 1992)).
         5
          Rodgers argues that his status as a state fugitive should not bear on his rights
in a federal proceeding. However, because Degen provides that even federal fugitives
have rights in civil forfeiture proceedings, we need not address whether Rodgers was a
state or federal fugitive.

                                            -7-
II. DEA Compliance With Forfeiture Procedures

      It is undisputed that the DEA’s publications in USA Today satisfies the

forfeiture statute’s “notice by publication” requirement. The USA Today is a

newspaper of general circulation, and the DEA published its notice once a week

for three consecutive weeks. See 19 U.S.C. § 1607(a) (1994); 21 C.F.R.

§ 1316.75(a)(1996). Thus, the only issue we address is whether the DEA’s

attempts to give Rodgers actual notice were sufficient. We believe they were not.

Rodgers maintained three different residences, and yet, the DEA only mailed

seizure notices to two of those residences. Rodgers claims the DEA should have

mailed him a seizure notice at the third residence and we agree.

       For purposes of determining whether the government has made reasonable

efforts to notify a claimant, we note that the government is not only chargeable

with information it has within its possession but also with information it could

have discovered by making reasonable efforts. In Clark we explained that

“[w]hen the government can reasonably ascertain the name and address of an

interested party, due process requires the government to send ‘notice by mail or

other means as certain to ensure actual notice.’” 84 F.3d at 380 (quoting

Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 800 (1983)).

      In this case, we charge the DEA with information concerning Rodgers

provided in the local authorities’ seizure records. Where property is initially


                                        -8-
seized by state authorities, and then turned over to the federal government for

federal forfeiture of that property, it is reasonable to expect the federal

government to obtain from the seizing authority whatever evidence it may have

concerning the whereabouts of the defendant. Here, we believe that the record

establishes that the DEA was aware of, or should reasonably have become aware

of, three residences at which Rodgers kept his belongings.

      First, Rodgers kept some belongings at 4923 Yorktown #38, Tulsa, OK, an

apartment apparently leased by an indicted co-conspirator, Donald Lee Rogers,

located above a night club in Tulsa which Rodgers used to own. The DEA

concedes knowledge of the Yorktown address. The DEA mailed several notice

letters to the Yorktown apartment, and the $30,006.25 in United States currency

was seized from that address.

      Second, Rodgers kept a cabin at 6650 N. Trenton, Tulsa, Oklahoma. The

record indicates that the DEA also knew of the Trenton address because it mailed

one notice letter to that address pertaining to the 1984 Econoline van. In

addition, the list of seized items made by local law enforcement includes an

electric bill receipt mailed to Joe Rodgers, 6650 N. Trenton, an automobile

insurance form mailed to Joe Rodgers, 6650 N. Trenton, and a cellular phone

application filled out under an apparently assumed name, Kenny Rodgers, 6650 N.

Trenton.


                                          -9-
      However, the strongest evidence in the record suggests that Rodgers

maintained his primary residence at a house owned by his mother in Terlton,

Oklahoma, a town situated on the outskirts of Tulsa, in Pawnee County,

Oklahoma. Inexplicably, the DEA never sent a notice letter to Rodgers at the

Terlton address, although the record reveals that the DEA was aware of the

Terlton address. The 1984 Econoline van was seized from Terlton and the

“Notice of Seizure” the DEA mailed to the Trenton and Yorktown addresses

indicates as much by listing “Terlton” as the “Seizure Place.” Second, the list of

items seized at the Terlton address by local law enforcement officers includes a

water bill and a past due notice mailed to Joe Rodgers, Rt. 1, Box 267, Terlton; a

collection of thirty-five bills and letters addressed to Joe Rodgers, Terlton; and a

“paper license tag” 6 for the Econoline van issued to Joe Rodgers, Terlton.

      Finally, the United States describes Joe Rodgers’ Terlton residence as “the

residence of Joe Rodgers” in its brief (Govt. Brief, at 4; Govt. Ex. 27 --

“Application for Order of Seizure”); the Pawnee County District Attorney

described the Terlton address as “the Joe Rodgers residence” in state forfeiture

proceedings, (Govt. Ex 27 -- “Application for Order of Seizure”); and, in an

affidavit prepared for those proceedings, the Undersheriff of Pawnee County




      6
       It is not clear from the record what a “paper license tag” is. Presumably, it is a
temporary form of vehicle registration.

                                          - 10 -
described the Terlton address as “under the control and maintained as residence

by one Joe Rodgers.” (Id.) 7

      We recognize that in today’s transient society the government often will

have difficulty determining where to mail its notice letters. We believe, however,

there are several factors to which the government can look in deciding whether to

mail its notice letters to a particular address. Factors to consider include: (1)

whether there is physical evidence linking the claimant to the address, such as the

storage of the claimant’s personalty; (2) whether there are other indicia of

residency, such as the receipt of mail, the listing of a phone number, or the

payment of utilities; (3) whether the claimant has a real property interest in the

property represented by the address, either a leasehold or ownership interest; (4)

whether there is any direct evidence linking the claimant to the address, such as

informant testimony or eyewitness observation; (5) whether there is evidence

suggesting that a notice letter mailed to the address will be forwarded to the

claimant; and (6) whether there are alternative methods of providing actual notice



      7
         Although neither the government, the district attorney, nor the undersheriff
specifically mentioned “Terlton,” it is clear from the record that the residence to which
they refer is the Terlton residence. The United States refers to the residence as the one
from which certain firearms were seized, and the district attorney notes that that
residence is located in Pawnee County. (Govt. Exhibit #27). The Undersheriff provides
a more precise description by noting that the “residence [is] located in Pawnee County.
Section 28, Township 20, Range 8, W1/2 - E1/2 -W1/2 - N1/4.” (Govt. Exhibit #27).
We take judicial notice of the fact that Terlton is in Pawnee County, whereas Rodgers’
two other addresses are in Tulsa County.

                                          - 11 -
that may be available to the government. These factors are neither exhaustive nor

mandatory; however, they serve as guideposts in a murky terrain.

         Applying the factors described above, we believe that the DEA acted

unreasonably when it failed to mail a notice letter to Rodgers at his Terlton

address. First, there was evidence suggesting that Rodgers stored personalty at

the Terlton address. Specifically, Rodgers’ Econoline van and several of his guns

were seized from there. Second, Rodgers paid the utilities for the Terlton address

and received mail there. Third, both the DEA and the local seizing authority have

acknowledged in various of their papers that Rodgers maintained a residence at

Terlton.

         We recognize that Rodgers’ Tulsa addresses also satisfied some of the

factors discussed above; however, the Terlton address was the most reasonable

address to which to mail a notice letter. The government primarily relied on its

mailings to the Yorktown apartment to give Rodgers notice, but the only evidence

in the record which suggests that Rodgers once lived at the Yorktown apartment

is the fact that some of his possessions were seized from there. The apartment

was apparently leased by one of Rodgers’ employees and there is no indication

that Rodgers paid utilities for the Yorktown apartment or that he received mail

there.




                                         - 12 -
      Moreover, even assuming that the DEA properly sent notice letters to

Rodgers’ Tulsa addresses, those notice letters were all returned as undelivered,

thereby informing the DEA that they were not adequate to provide actual notice.

As we made clear in Aero-Medical, Inc. v. United States, 23 F.3d 328 (10th Cir.

1994), the DEA must take reasonable steps to locate a civil claimant when its

initial mailings are returned unclaimed.

      In Aero-Medical, the DEA seized an airplane allegedly used in connection

with drug distribution activities and then forfeited that airplane after no one

claimed an interest in it. Id. at 329. The DEA had published notice for three

consecutive weeks in USA Today and it mailed a notice letter to the claimant at

his business address, as kept in FAA records. The notice letter was returned with

the advisement that claimant has moved and left no forwarding address. Id. In

addition, DEA mailed notice to the home of the claimant’s predecessor in interest,

but that notice was also returned unclaimed.

      We vacated the DEA’s administrative forfeiture after determining that the

government had not employed means reasonably calculated to provide the

claimant actual notice of the proceedings. Id. at 331. We noted that “[t]he DEA

was not only aware that the [business] address was not a current business address

for plaintiff, but was also aware of the identity of plaintiff’s registered agent.” Id.

at 330. Moreover, “[p]laintiff’s current address was easily ascertainable, not


                                         - 13 -
requiring extra inquiry, investigation, or effort, and an additional notice attempt

would not have placed an undue burden on the DEA.” Id. at 330-331 (citing

Schroeder v. City of New York, 371 U.S. 208, 212-13 (1962)).

      Similarly in this case, the DEA was aware that the Yorktown address was

not being used by Rodgers when it mailed its notice letters there. In its brief, the

government does not dispute that it knew the Yorktown address was invalid; it

only claims that it had no other address to which it could have mailed a notice

letter. (Govt. Brief, at 8). The record reveals, however, that the DEA did have

Rodgers’ Terlton address, or at least that “[Rodgers’ Terlton] address was easily

ascertainable, not requiring extra inquiry, investigation, or effort, and an

additional notice attempt would not have placed an undue burden on the DEA.”

Aero-Medical, 23 F.3d at 330-331. We hold that it was unacceptable for the DEA

to rely upon notice by publication while failing to use the information it

possessed, or should have possessed, from the beginning of the forfeiture process

to notify Rodgers. See Id. at 331(finding it unacceptable for the DEA to rely

upon notice by publication while failing to use information it possessed to notify

claimant) (citing Mennonite Bd. of Missions, 462 U.S. at 800); see also Woodall,

12 F.3d at 794-95 (vacating a DEA administrative forfeiture where the

government knew the claimant’s current address, but mailed notice letters to other

invalid addresses).


                                         - 14 -
      We recognize that Rodgers’ fugitive status is also a factor to be considered

in determining what notification steps are reasonable. However, the DEA cannot

rely upon a claimant’s fugitive status as an excuse for failure to give notice that

might reasonably result in actual notice to the fugitive. The Supreme Court has

determined that a criminal fugitive has the right to participate in civil forfeiture

proceedings, see Degen, 116 S.Ct. at 1780-83, and the government threatens to

eviscerate that right through the back door when it provides inadequate

notification to fugitives. Although here there is the possibility, because of

Rodgers’ fugitive status, that a notice mailed to the Terlton address might also

have been returned, there are adequate indicia that Rodgers had been using the

Terlton address as a residence. On this record, it was unreasonable not to attempt

to give notice to Rodgers at the Terlton address.

      Our holding today is consistent with our decisions in United States v.

Clark, 84 F.3d 378 (10th Cir. 1996) and United States v. 51 Pieces of Real

Property, Roswell, N.M., 17 F.3d 1306 (10th Cir. 1994). In Clark, we upheld an

administrative forfeiture where the FBI sent by return-receipt, certified mail, a

notice letter to the claimant at his address in jail. 84 F.3d at 381. Although the

letter was delivered to the jail, the claimant claimed he should have been served

personally because “‘most of the time a certified letter is never received by the

person who is incarcerated.’” Id. (quoting claimant) (internal punctuation


                                         - 15 -
omitted). We held that the claimant had “not shown the sort of exceptional

circumstances that would have required the FBI to employ a means other than

certified mail.” Id.

      In this case, Rodgers is not asserting that the DEA should have employed

means other than certified mail; he is only claiming that the DEA should have

mailed its certified letter to a valid address when it had within its possession

information concerning that address. Moreover, the DEA’s mailings to other

addresses were returned unclaimed, whereas the FBI’s mailings in Clark were

successfully delivered. Thus, unlike the government in Clark, the DEA in this

case knew that Rodgers did not receive notice of the pending forfeitures.

      In 51 Pieces of Real Property, the government mailed a notice letter to the

claimant in care of a third party at an invalid address in LaJolla, California, and it

also mailed a notice letter to the claimant’s alter-ego at another address. 17 F.3d

at 1316-17. We upheld the forfeiture because although the letter mailed to the

LaJolla address was returned unclaimed, the letter mailed to the claimant’s alter-

ego was successfully delivered. We noted that had the government only sent

notice to the LaJolla address, “we might be inclined to agree with [the claimant]

that the government’s actions were not reasonably calculated to give [the

claimant] actual notice of the forfeiture proceedings.” Id. at 1317. In this case,




                                         - 16 -
the government only sent notices to addresses determined to be invalid, and thus,

we confront this factual scenario.

      With regard to every seized item except the van, the government concedes

that it mailed notices to an address at which it knew Rodgers could not be

reached. Thus, Aero-Medical directly addressed Rodgers’ claim as to the United

States currency and the Corvettes when it held “[i]t is unreasonable for the

government to ignore information in its possession and deliberately mail notice

to an invalid address.” 23 F.3d at 330 (citing Robinson v. Hanrahan, 409 U.S. 38,

40 (1972) (per curiam) (finding a Mullane violation where the government mailed

notice of a forfeiture proceeding to the claimant’s parent’s address when the

government knew the claimant was not at the address, and knew he could not get

to that address because of his incarceration)); accord Torres v. $36,256.80 U.S.

Currency, 25 F.3d 1154, 1161 (2d Cir. 1994).

      Whether the government took reasonable efforts to give notice of the van’s

seizure and pending forfeiture is more complicated because in addition to mailing

notice letters to the Yorktown address, an address the DEA knew was invalid, the

government also mailed a notice letter to Joe Rodgers, 6650 N. Trenton. The

record does not reveal whether the government knew that 6650 N. Trenton was an

invalid address when it mailed a notice letter there. However, the government

certainly knew the Trenton address was invalid when the letter was returned with


                                        - 17 -
the advisement that Rodgers had moved, and we believe “[i]t was unreasonable

for the DEA to ignore its discovery that [Rodgers] had not received the original

mailed notice.” Montgomery v. Scott, 802 F. Supp. 930, 936 (W.D.N.Y. 1992).

      “[A]fter the DEA discovered that [Rodgers] had not received the notice it

sent . . ., it should have taken additional steps to notify him,” id., such as mailing

a notice letter to his Terlton address. See also Torres, 25 F.3d at 1161 (2d Cir.

1994) (vacating an administrative forfeiture where the mailed notice was returned

undelivered, where the government knew the claimant was in government

custody, and where the government took no efforts to locate the claimant). In this

case, the Econoline van was seized from the Terlton address, the DEA knew

Rodgers maintained a residence there, and the DEA’s mailings to other addresses

were returned undelivered; thus, it was unreasonable for the DEA not to mail a

notice letter concerning the seizure of the Econoline van to the Terlton address.

      Finally, the government does not dispute Rodgers’ claim that he did not

have actual notice of the forfeiture proceedings. This fact distinguishes Rodgers

from the claimant in 51 Pieces of Real Property, who “never denied receiving

actual notice of the forfeiture proceedings and of the steps it should take to

defend against those proceedings,” 17 F.3d at 1317, but only “argued that the

government did not send notice to it at the proper address.” Id.; see also Sarit v.

United States Drug Enforcement Admin., 987 F.2d 10, 15 n.3 (1st Cir.), cert


                                         - 18 -
denied, 510 U.S. 888 (1993) (noting that the claimant had actual notice of the

forfeiture proceedings, notwithstanding the claim that the DEA did not use

reasonable efforts to give the claimant notice, in upholding an administrative

forfeiture).



                                 CONCLUSION

      Because we find it “unacceptable for the DEA to rely upon notice by

publication while failing to use the information it possessed from the beginning of

the forfeiture process to notify plaintiff,” Aero-Medical, 23 F.3d at 331, we

REVERSE the judgment of the district court and REMAND the case with

instructions to vacate the DEA administrative forfeitures.




                                       - 19 -